Citation Nr: 9925233	
Decision Date: 09/02/99    Archive Date: 09/13/99

DOCKET NO.  98-03 285A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for service-connected residuals of hepatitis B.



REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1968 to 
November 1977.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of November 1997 from the Jackson, 
Mississippi Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied an increased 
(compensable) evaluation for residuals of hepatitis B.


FINDINGS OF FACT

Service-connected residuals of hepatitis B infection is not 
currently manifested by any disabling residual effects, with 
normal liver function tests and gastrointestinal findings 
shown on most recent examination.


CONCLUSION OF LAW

The criteria for an increased (compensable) disability rating 
for service-connected residuals of hepatitis B have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.7, 4.31, 4.114, Diagnostic Code 7345 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reveal that the veteran was diagnosed 
with short-incubation hepatitis in November 1971.  His March 
1976 periodic examination noted one episode of hepatitis in 
1971, with a three-week hospitalization period, currently 
resolved.  The veteran's separation examination of November 
1977 revealed a history of four episodes of hepatitis in 
Thailand in 1971, treated with penicillin each time and no 
further contacts since stateside.  

VA outpatient treatment records dated in March 1982 indicated 
that the veteran denied all symptoms such as jaundice or dark 
urine.  His appetite remained good and his weight was stable.  
In June 1988, he complained of tiredness, but this was 
attributed to working two shifts.  In June 1989, he was noted 
to be placed on a 1500-calorie diet due to obesity.  In July 
1989, he was treated for complaints of tiredness and weakness 
due to increased alcohol consumption.

The report from a November 1989 VA examination yielded a 
history of hepatitis, but no significant gastrointestinal 
findings.  

By rating decision in February 1990, the RO granted service 
connection for residuals of hepatitis B infection and 
assigned a noncompenable disability evaluation.

VA treatment records dated 1990 through 1995 failed to yield 
any complaints indicative of hepatitis residuals.  To the 
contrary, he was noted to continue treatment for obesity and 
remained on a 1500-calorie diet in September 1990.

The report from a November 1995 VA examination for residuals 
of hepatitis B infection, revealed the veteran was 5 feet and 
8 inches tall and weighed 228 pounds, with maximum weight in 
the past year of 267 pounds.  The examiner noted that the 
veteran had a history of hepatitis B in 1971, with no known 
recurrences and no known problems related to hepatitis B.  
The veteran provided a history of the right side of his 
stomach being swollen during the past year, but that doctors 
found nothing wrong.  The diagnosis was status post hepatitis 
B with normal liver function tests.  

The report from the October 1997 VA examination likewise 
noted a history of hepatitis B in 1971.  A history of alcohol 
abuse was also noted.  The veteran was noted to be on a 1900-
calorie low sodium diet.  He complained of constipation every 
two to three days and further indicated that he did take 
Correctol.  He was noted to weigh 195 pounds.  His build and 
state of nutrition were well developed and well nourished.  
Abdomen was without organomegaly, masses nor tenderness.  
Bowel sounds were nomoactive and there was no rebound 
tenderness and no evidence of jaundice.  Liver function tests 
were normal.  The diagnosis was status post hepatitis B with 
normal liver function tests.


Analysis

Initially, the Board finds that the appellant's claim is 
"well grounded" within the meaning of  38 U.S.C.A. 
§ 5107(a)(West 1991); that is, he has presented a claim that 
is plausible.  See Proscelle v. Derwinski,  2 Vet. App. 629 
(1992).  He has not alleged any records of probative value 
that may be obtained, and which have not already been 
associated with the claims file, are available.  The Board 
accordingly finds that the duty to assist, as mandated by 
38 U.S.C.A. § 5107(a)(West 1991), is satisfied.

Service-connected disabilities are rated in accordance with a 
schedule of rating disabilities, which are based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  Schedule for Rating 
Disabilities (Rating Schedule), 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4 (1998).  The disability ratings 
evaluate the ability of the body to function as a whole under 
the ordinary conditions of daily life including employment.  
As such, the ratings take into account such factors as pain, 
discomfort, and weakness in the individual rating. 38 C.F.R. 
§§ 4.10, 4.59 (1998).  Evaluations are based on the amount of 
functional impairment; that is, the lack of usefulness of the 
rated part or system in self-support of the individual.  38 
C.F.R. § 4.10 (1998).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7 (1998). 

In every instance where the Rating Schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met. 38 C.F.R. § 4.31 
(1998).

Generally, all disabilities, including those arising from a 
single disease entity, are rated separately with the 
resulting ratings being combined.  38 C.F.R. § 4.25 (1998). 
Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (1998).  
However, it is possible for a veteran to have separate and 
distinct manifestations from the same injury, which would 
permit rating under several diagnostic codes.  The critical 
element in permitting the assignment of several ratings under 
various diagnostic codes is that none of the symptomatology 
for any one of the conditions is duplicative or overlapping 
with the symptomatology of the other condition.  Esteban v. 
Brown, 6 Vet. App. 259, 261-62  (1994) (where a veteran with 
a service-connected facial injury sought an increased rating, 
the veteran's disability was to be properly assigned 
compensable ratings under separate codes for disfigurement, 
tender and painful scars and muscle injury).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (1998).  Because the veteran is seeking an 
increased disability rating, the more recent medical evidence 
is of greatest probative value, although the veteran's 
disability must also be viewed in light of its medical 
history as a whole.  See 38 C.F.R. § 4.1 (1998).

Service-connected infectious hepatitis is evaluated under the 
criteria in the Rating Schedule for disabilities of the 
digestive system.  Under that criteria, a 10 percent rating 
is provided for demonstrable liver damage with mild 
gastrointestinal disturbance, and a noncompensable evaluation 
is assigned were the infectious hepatitis is healed, 
nonsymptomatic.  38 C.F.R. § 4114, Diagnostic Code 7345 
(1998).

In this case, the medical evidence of record, including the 
most recent VA examination conducted in October 1997, has 
never shown any disabling residual effects of the service-
connected infectious hepatitis.  There have been no findings 
of liver damage, including on liver function tests.  There is 
also no medical evidence of even mild gastrointestinal 
disturbance, to the contrary, the veteran is shown to have 
been well nourished and even placed on dietary restrictions 
for obesity.   Accordingly, the Board concludes that the 
noncompensable rating is appropriate in this case, and that 
impairment, if any, resulting from the veteran's service-
connected infectious hepatitis does not more nearly 
approximate the next h

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required under the provisions of 38 U.S.C.A. § 51067(b).   


ORDER

An increased (compensable) disability rating for service-
connected residuals of hepatitis B infection, is denied.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

